DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 1, 9-16, 4, 16, 1-3, 5-8, and 16-20, respectively of U.S. Patent No. 10,977,315. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent either anticipate the claims of the present application or are obvious variants. There are slight differences in the claim language in the present application, such as “output data file” being recited, instead of “compressed data file” which is used in the issued patent. The “compressed data file” is considered to anticipate the “output data file” of the present application. Therefore, the claims are being rejected under nonstatutory double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 11, 13, 14, 18, 21 and 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yu et al. (U.S. Patent No. 9,910,999 B1, hereinafter referred to as “Yu”).
Regarding claim 1, Yu discloses a method, comprising: (method)(e.g., col 1 lines 59 – col 2 lines 14)
receiving, at a processor, a search request including a search string; (search request is received that includes a search string)(e.g., figure 4 and col lines )
computing a search string hash value based on the search string; (search string hash is computed based on search string)(e.g., figure 4 and col 13 lines 37-42) 
when a position stored at a location within a Boolean filter, the location having an address equal to the search string hash value, is true: flagging, via the processor, that at least a portion of a data file is relevant to the search request. (search string hash value is searched and when true, determination is made that file is relevant information)(e.g., figure 4 and col 10 lines 27-44, col 14 lines 42-53 and col 18 lines 49-53).


Regarding claim 3, Yu discloses the method of claim 1. Yu further discloses wherein each bit from a plurality of bits of the Boolean filter is associated with a different hash value from a plurality of hash values, and each hash value from the plurality of hash values is a hash of a different pattern from a plurality of patterns of the data file. (pseudorandom logical block identifiers – plurality of hash values represent different portions and different patterns of the data file – determination is made whether match occurs on whether to perform further searching.)(e.g., figures 3-5 and col 10 lines 31-40)

Regarding claim 11, Yu discloses a system, comprising: a processor; and a processor-readable memory storing instructions that, when executed by the processor, cause the processor to: (e.g., abstract, figure 2 and col 2 lines 32-37)
receive a search request including a search string; (search request is received that includes a search string)(e.g., figure 4 and col lines )
compute a search string hash value based on the search string; (search string hash is computed based on search string)(e.g., figure 4 and col 13 lines 37-42)
when a position stored at a location within a Boolean filter, the location having an address equal to the search string hash value, is true: flag that at least a portion of a data file is relevant to the search request. (search string hash value is searched and when true, determination is made that file is relevant information)(e.g., figure 4 and col 10 lines 27-44, col 14 lines 42-53 and col 18 lines 49-53).
Claim 13 has substantially similar limitations as stated in claim 3; therefore, it is rejected under the same subject matter.

Regarding claim 14, Yu discloses a method, comprising: (method)(e.g., col 1 lines 59 – col 2 lines 14)
receiving, at a processor, an input data file; (set of documents are received input data file is received)(e.g., abstract, col 8 lines 14-19)
identifying, via the processor, a plurality of patterns of the input data file, each pattern from the plurality of patterns including a predetermined number of bits; (plurality of patterns of the input data file are identified – each pattern includes a predetermined number of bits)(e.g., figures 3-5 and col 8 lines 22-35 and col 17 lines 29-34)
hashing, via the processor, each pattern from the plurality of patterns into a hash value, to produce a plurality of hash values; (a plurality of hash values are produced and placed in index))(e.g., abstract, figures 3-5 and col 8 lines 22-35 and col 17 lines 29-34)
storing the plurality of hash values in a hash table, each record of a plurality of records of the hash table including a hash value from the plurality of hash values and an associated position value, to produce a output data file associated with the input data file; and (index data is stored that includes document identifiers and logical block identifiers of the stored files. The values are stored and later retrieved to compare search requests.)(e.g., figures 3-5 and col 10 lines 30-44 and 59-67)
generating, via the processor, a Boolean filter based on the hash table, each bit from a plurality of bits of the Boolean filter associated with a different hash value from the plurality of hash values. (Boolean filter is generated based on hash table – yes or no determination on whether index data match the hash value)(e.g., col 10 lines 26-44) 

Regarding claim 18, Yu discloses the method of claim 14. Yu further discloses further comprising receiving, at the processor and from a compute device of a user, a signal representing the predetermined number of bits prior to identifying the plurality of patterns. (user specifies logical block size)(e.g., col 17 lines 36-39).

Regarding claim 21, Yu discloses a system, comprising: a processor; and a processor-readable memory storing instructions that, when executed by the processor, cause the processor to: (e.g., abstract, figure 2 and col 2 lines 32-37)
receive an input data file; (set of documents are received input data file is received)(e.g., abstract, col 8 lines 14-19)
identify a plurality of patterns of the input data file, each pattern from the plurality of patterns including a predetermined number of bits; (plurality of patterns of the input data file are identified – each pattern includes a predetermined number of bits)(e.g., figures 3-5 and col 8 lines 22-35 and col 17 lines 29-34)
hash each pattern from the plurality of patterns into a hash value, to produce a plurality of hash values; (a plurality of hash values are produced and placed in index))(e.g., abstract, figures 3-5 and col 8 lines 22-35 and col 17 lines 29-34)
store the plurality of hash values in a hash table, each record of a plurality of records of the hash table including a hash value from the plurality of hash values and an associated position value, to produce an output data file associated with the input data file; and (index data is stored that includes document identifiers and logical block identifiers of the stored files. The values are stored and later retrieved to compare search requests.)(e.g., figures 3-5 and col 10 lines 30-44 and 59-67)
generate a Boolean filter based on the hash table, each bit from a plurality of bits of the Boolean filter associated with a different hash value from the plurality of hash values. (Boolean filter is generated based on hash table – yes or no determination on whether index data match the hash value)(e.g., col 10 lines 26-44)
Claim 25 has substantially similar limitations as stated in claim 18; therefore, it is rejected under the same subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lamanna et al. (U.S. Publication No. 2012/0117080 A1, hereinafter referred to as “Lamanna”).
Regarding claim 2, Yu discloses the method of claim 1. However, Yu does not appear to specifically disclose wherein computing the search string hash value includes computing overlapping hashes based on a minimum match size value.
On the other hand, Lamanna, which relates to indexing and querying hash sequence matrices (title), does disclose wherein computing the search string hash value includes computing overlapping hashes based on a minimum match size value. (when query sequence overlaps with existing hash value sequences in the matrix, those cells are said to match.)(e.g., paragraphs [0039] and [0045]).
Yu discloses encrypted indexing and searching encrypted data. In Yu, search strings are hashed and compared to identify a set of logical block identifiers associated with a set of storage locations to retrieve index data stored at each storage location from the set storage locations using the set of logical block identifiers. E.g., col 1 lines 60-66. However, Yu does not appear to specifically disclose that the search string hash value is computed by overlapping hashes based on a minimum match size value. On the other hand, Lamanna, which relates to indexing and querying hash sequence matrices (title), provides that matches can be determined through overlapping of hash value sequences. This ensures that multiple values are compared in order to determine that the values match; creating an enhanced way to ensure the two terms are the same. Therefore, it would have been obvious to incorporate the overlapping hashes to a minimum as disclosed in Lamanna to Yu to ensure that the results accurately match the query.

Claim 12 has substantially similar limitations as stated in claim 2; therefore, it is rejected under the same subject matter.

Claim(s) 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Colgrove et al. (U.S. Publication No. 2019/0095490 A1, hereinafter referred to as “Colgrove”).
Regarding claim 15, Yu discloses the method of claim 14. However, Yu does not appear to specifically disclose wherein the predetermined number of bits is 32 bits.
On the other hand, Colgrove, which relates to searching in hash tables using compressed indexes (title), does disclose wherein the predetermined number of bits is 32 bits. (table sizes could be 16 bits, 32 bits or 64 bits depending on the level of hashing preferred for the implementation.)(e.g., paragraph [0040]).
Yu discloses encrypted indexing and searching encrypted data. In Yu, search strings are hashed and compared to identify a set of logical block identifiers associated with a set of storage locations to retrieve index data stored at each storage location from the set storage locations using the set of logical block identifiers. E.g., col 1 lines 60-66. However, Yu does not appear to specifically disclose the number of bits being 32 bit. On the other hand, Colgrove does disclose that it is known in hashing to select 32 bits. This provides for an effective amount to avoid false positives while allowing quick processing speed. Therefore, it would have been obvious to one of ordinary skill in the art to use 32 bits as disclosed in Colgrove to Yu to provide an effective manner of the number of bits being selected for implementation of Yu.

Claim 24 has substantially similar limitations as stated in claim 15; therefore, it is rejected under the same subject matter.

Claim(s) 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Sereda (U.S. Patent No. 6,865,577 B1, hereinafter referred to as “Sereda”).
Regarding claim 16, Yu discloses the method of claim 14. However, Yu does not appear to specifically disclose wherein each hash value from the plurality hash values is a two-byte hash value from a plurality of two-byte hash values.
On the other hand, Sereda, which also relates to hashing (abstract), does disclose wherein each hash value from the plurality hash values is a two-byte hash value from a plurality of two-byte hash values. (two-byte hash values)(e.g., col 4 lines 29-37 and 56-58).
Yu discloses encrypted indexing and searching encrypted data. In Yu, search strings are hashed and compared to identify a set of logical block identifiers associated with a set of storage locations to retrieve index data stored at each storage location from the set storage locations using the set of logical block identifiers. E.g., col 1 lines 60-66. However, Yu does not appear to specifically disclose that the hash values are two-byte hash values. On the other hand, Sereda, which relates efficient retrieval of information from a database (title), does disclose that two-byte hash values provide an effective way to determine matching for retrieval. E.g., col 4 lines 29-37 and 56-58. Therefore, it would have been obvious to incorporate the two-byte hash as disclosed in Sereda to Yu to provide an effective way to hash the information quickly, while also ensuring the data matches the search request of the user.

Claim 23 has substantially similar limitations as stated in claim 16; therefore, it is rejected under the same subject matter.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Bhandari et al. (U.S. Publication No. 2017/0034285 A1, hereinafter referred to as “Bhandari”).
Regarding claim 17, Yu discloses the method of claim 14. However, Yu does not appear to specifically disclose wherein the plurality of bits of the Boolean filter includes 65,536 bits.
On the other hand, Bhandari, which relates to a service discovery optimization in a network based on a bloom filter (title), does disclose wherein the plurality of bits of the Boolean filter includes 65,536 bits. (space-efficient probabilistic data structure implemented as a bit array of 65,636 bits)(e.g., paragraphs [0022], [0023] and [0040]).
Yu discloses encrypted indexing and searching encrypted data. In Yu, search strings are hashed and compared to identify a set of logical block identifiers associated with a set of storage locations to retrieve index data stored at each storage location from the set storage locations using the set of logical block identifiers. E.g., col 1 lines 60-66. However, Yu does not appear to specifically disclose that the plurality of bits of the Boolean filter includes 65,536 bits. On the other hand, Bhandari, which relates to searching for services using a Bloom filter (e.g., abstract), does disclose that an effective data structure to test whether an element is a member of a set is 65,536 bits. E.g., paragraph [0022]. This provides an amount that is effective in determining instantaneously whether an identified service is definitely not in the set or in the set. E.g., paragraph [0023]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the use of 65,536 bits to Yu to ensure that the service being searched includes the search results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Gopal et al. (U.S. Patent No. 9,473,168 B1, hereinafter referred to as “Gopal I”)
Regarding claim 19, Yu discloses the method of claim 14. However, Yu does not appear to specifically disclose wherein the predetermined number of bits is based on a minimum match size value.
On the other hand, Gopal I, which also relates to data compression (e.g., title), does disclose wherein the predetermined number of bits is based on a minimum match size value. (predetermined number of bytes is based on minimum size for a match (min-match) depend upon which pass is being performed)(e.g., col 5 lines 61-67).
Yu discloses encrypted indexing and searching encrypted data. In Yu, search strings are hashed and compared to identify a set of logical block identifiers associated with a set of storage locations to retrieve index data stored at each storage location from the set storage locations using the set of logical block identifiers. E.g., col 1 lines 60-66. However, Yu does not appear to specifically disclose that the predetermined number of bits is based on a minimum match size value. On the other hand, Gopal I, which also relates to data compression (title), discloses that a minimum size for a match is dependent on the pass being performed. The size can be based on the required history of compression in order to produce the desired results, which enhance processing speed and capabilities by determining the min-match to further optimize the system. Therefore, it would have been obvious to incorporate these features of Gopal I to the Yu to provide a more effective manner for comparison.

Claim(s) 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Gopal et al. (U.S. Patent No. 9,825,648 B1, hereinafter referred to as “Gopal II”)
Regarding claim 20, Yu discloses the method of claim 14. However, Yu does not appear to specifically disclose wherein the identifying the plurality of patterns of the input data file includes identifying overlapping patterns of the input data file.
On the other hand, Gopal II, which also relates to data compression (title), does disclose wherein the identifying the plurality of patterns of the input data file includes identifying overlapping patterns of the input data file. (data sequences of a second length are identified in portions of the first input data file.)(e.g., figure 2 and col 8 lines 50-62).
Yu discloses encrypted indexing and searching encrypted data. In Yu, search strings are hashed and compared to identify a set of logical block identifiers associated with a set of storage locations to retrieve index data stored at each storage location from the set storage locations using the set of logical block identifiers. E.g., col 1 lines 60-66. However, Yu does not appear to specifically disclose identifying overlapping patterns of the input data file. However, Gopal II does disclose this. Gopal II further provides that the speed of a compression algorithm is generally limited by the number of comparisons performed at each position of the data set, which is closely related to the number of data sequences in a history buffer that have the same short prefix as the target data sequence at the current position. E.g., col 2 lines 51-57. Gopal II further discloses a hybrid compression scheme that includes compressing input data having a first minimum length and placing the remaining uncompressed data sequences into an intermediate data set with the encoded matches and a second compression engine that further compresses the intermediate data set by encoding matches having a second minimum length found in the uncompressed data. E.g., col 3 lines 13-27. This reduces the amount of storage used to store a compressed data set, reducing the bandwidth used to transfer compressed data, increasing the speed of data compression. E.g., col 3 lines 34-39. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the identification of overlapping patterns of the input data file as disclosed in Gopal II to Yu to increase speed of processing by determining matches by identifying patterns of the input data file.

Claim 22 has substantially similar limitations as stated in claim 20; therefore, it is rejected under the same subject matter.

Allowable Subject Matter
Claims 4-10 are considered contain substantially similar limitations as stated in the claims of issued patent U.S. Patent No. 10,977,315 B2, except for subtle differences in scope as explained in the double patenting rejection section above. Claims 4-10 would be allowed if a terminal disclaimer is filed.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165